 

Exhibit 10.3


[G256131MOI001.JPG]


 


 


 


 


JULY 26, 2007


 


 


TIMMY MONICO

130 Freedom Ct.


ROCKWALL, TX 75032


 


 


RE:          SEPARATION AND RELEASE AGREEMENT


DEAR TIMMY:


THIS LETTER SETS FORTH THE TERMS OF THE SEPARATION AND RELEASE AGREEMENT
(“AGREEMENT”) BETWEEN YOU AND INFOSONICS CORPORATION (“INFOSONICS” OR THE
“COMPANY”).  PLEASE READ IT CAREFULLY.  IT CONTAINS A RELEASE OF CLAIMS AND A
PROMISE NOT TO SUE THE COMPANY:


1.     YOUR RESIGNATION HAS BEEN ACCEPTED EMPLOYMENT WITH THE COMPANY IS
TERMINATED, EFFECTIVE JULY 26, 2007 (“SEPARATION DATE”).  AS OF YOUR SEPARATION
DATE, YOU HAVE NO DUTIES, RESPONSIBILITIES OR AUTHORITY WHATSOEVER AS AN
EMPLOYEE, AGENT OR REPRESENTATIVE OF THE COMPANY.


2.     SUBJECT TO THE TERMS OF THIS AGREEMENT AND UPON THE OCCURRENCE OF THE
EFFECTIVE DATE (AS DEFINED HEREIN), THE COMPANY AGREES TO PAY TO YOU SEVERANCE
OF ELEVEN-THOUSAND DOLLARS ($11,000.00) (LESS APPLICABLE TAXES AND WITHHOLDINGS)
(“SEVERANCE PAYMENT”).


3.     YOU ACKNOWLEDGE THAT THE COMPANY’S OBLIGATION TO MAKE THE SEVERANCE
PAYMENT AS SET FORTH HEREIN ARISES SOLELY FROM THIS AGREEMENT AND THAT, EXCEPT
AS PROVIDED IN THIS AGREEMENT, THE COMPANY IS NOT OBLIGATED TO MAKE ANY
SEVERANCE OR SIMILAR PAYMENT TO YOU.  YOU AGREE AND UNDERSTAND THAT YOUR RECEIPT
OF THE SEVERANCE PAYMENT AND OTHER BENEFITS PURSUANT TO THIS AGREEMENT IS
EXPRESSLY CONTINGENT UPON YOUR CONTINUED COMPLIANCE WITH THE TERMS OF THIS
AGREEMENT.


4.     IN EXCHANGE FOR THE SEVERANCE PAYMENT AND OTHER BENEFITS PROVIDED TO YOU
AS DESCRIBED HEREIN, TO THE EXTENT PERMITTED BY LAW, YOU, FOR YOURSELF, YOUR
HEIRS, EXECUTORS, DISTRIBUTEES, LEGATEES, ADMINISTRATORS, SUCCESSORS AND ASSIGNS
TO THE EXTENT PERMITTED BY LAW, HEREBY RELEASE AND FOREVER DISCHARGE INFOSONICS,
ALL CURRENT AND FORMER PARENTS, SUBSIDIARIES, BENEFIT PLANS, RELATED COMPANIES,
PARTNERSHIPS, JOINT VENTURES, AND OTHER AFFILIATES THEREOF, AND WITH RESPECT TO
ALL OF THEM, THEIR PREDECESSORS AND SUCCESSORS, AND WITH RESPECT TO ALL SUCH
ENTITIES, ALL OF THEIR PAST, PRESENT AND FUTURE EMPLOYEES, OFFICERS, DIRECTORS,
STOCKHOLDERS, OWNERS, REPRESENTATIVES, ASSIGNS, ATTORNEYS, AGENTS, INSURERS, AND
ANY OTHER PERSONS ACTING BY, THROUGH, UNDER OR IN CONCERT WITH ANY OF THE
PERSONS OR ENTITIES LISTED HEREIN, AND THEIR SUCCESSORS (THE “RELEASED PARTIES”)
OF AND FROM ANY AND ALL CHARGES, COMPLAINTS, ACTIONS, CAUSES OF ACTION, SUITS,
LIABILITIES, OBLIGATIONS, PROMISES, CONTROVERSIES, DAMAGES, LOSSES, DEBTS AND
EXPENSES (INCLUDING ATTORNEYS’ FEES AND COSTS) AND CLAIMS IN LAW OR IN EQUITY OF
ANY NATURE WHATSOEVER, KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, YOU MAY HAVE,
EVER HAD, NOW HAVE OR SHALL HAVE AGAINST EACH OR ANY OF THE RELEASED PARTIES, TO
AND INCLUDING THE DATE OF EXECUTION OF THIS AGREEMENT, INCLUDING, BUT NOT
LIMITED TO,

 

 

--------------------------------------------------------------------------------



 


CLAIMS FOR BREACH OF AN IMPLIED OR EXPRESS EMPLOYMENT CONTRACT, CLAIMS FOR
WRONGFUL DISCHARGE, CLAIMS FOR NEGLIGENT OR INTENTIONAL TORT, CLAIMS ALLEGING A
VIOLATION OF THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT (COBRA) (29
U.S.C. § 1161 ET. SEQ.); THE OLDER WORKERS BENEFIT PROTECTION ACT (29 U.S.C. §§
626 ET SEQ.); THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED (29
U.S.C. §§ 621 ET SEQ.); TITLE VII OF THE FEDERAL CIVIL RIGHTS ACT OF 1964, AS
AMENDED (INCLUDING AS AMENDED BY THE CIVIL RIGHTS ACT OF 1991) (41 U.S.C. §§
2000E ET SEQ.); THE EQUAL PAY ACT OF 1963, AS AMENDED (29 U.S.C. §
206(D)(1)-(4); THE CIVIL RIGHTS ACTS OF 1866 AND 1871 (42 U.S.C. § 1981); THE
IMMIGRATION REFORM AND CONTROL ACT OF 1986 (29 U.S.C. §§ 1802 ET. SEQ.); THE
WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, (29 U.S.C §§ 2101 ET SEQ.);
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (29 U.S.C. §§
1001 ET SEQ.); THE FAIR LABOR STANDARDS ACT (29 U.S.C. §§ 201 ET SEQ.); THE
AMERICANS WITH DISABILITIES ACT OF 1990 (42 U.S.C. §§ 12101 ET SEQ.); THE FAMILY
MEDICAL LEAVE ACT OF 1993, (29 U.S.C. §§ 2611 ET SEQ.), CLAIMS PURSUANT TO
FEDERAL, STATE OR LOCAL LAW REGARDING DISCRIMINATION BASED ON AGE, RACE, SEX,
PREGNANCY, RELIGION, NATIONAL ORIGIN, DISABILITY, MARITAL STATUS, SEXUAL
ORIENTATION OR PREFERENCE, AND CLAIMS FOR ALLEGED VIOLATION OF ANY OTHER LOCAL,
STATE, OR FEDERAL LAW, REGULATION, ORDINANCE, COMMON LAW OR PUBLIC POLICY,
HAVING ANY BEARING WHATSOEVER ON THE TERMS OR CONDITIONS OF YOUR EMPLOYMENT WITH
OR BY INFOSONICS OR THE SEPARATION OF YOUR EMPLOYMENT FROM THE COMPANY.  YOU
FURTHER AGREE, TO THE EXTENT PERMITTED BY LAW, NOT TO BRING SUIT OR OTHER LEGAL
ACTION AGAINST ANY OF THE RELEASED PARTIES BASED ON ANY CLAIMS THAT ARE BEING
RELEASED PURSUANT TO THIS AGREEMENT AND EXPRESSLY AGREE TO WAIVE ANY BENEFIT
THEREFROM.  YOU UNDERSTAND, AGREE AND INTEND THAT THIS AGREEMENT CONTAINS A FULL
AND FINAL RELEASE, COMPROMISE AND SETTLEMENT OF ANY AND ALL CLAIMS YOU MAY HAVE
AGAINST THE RELEASED PARTIES WHETHER KNOWN, SUSPECTED, UNKNOWN OR UNSUSPECTED,
THAT YOU MAY HAVE AS OF THE DATE OF THIS AGREEMENT.


5.     NOTWITHSTANDING ANY CONTRARY PROVISION OF THIS AGREEMENT, BY THIS
RELEASE, YOU DO NOT WAIVE YOUR RIGHT TO FILE A CHARGE OR COMPLAINT WITH A
GOVERNMENT ADMINISTRATIVE AGENCY (“AGENCY”) ENFORCING THE CIVIL OR HUMAN RIGHTS
LAWS, SUCH AS THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, OR ANY STATE HUMAN
RIGHTS AGENCY, OR TO PARTICIPATE IN ANY INVESTIGATION OR PROCEEDING CONDUCTED BY
SUCH AN AGENCY, OR TO TESTIFY IN OR COOPERATE WITH ANY RELATED PROCEEDING, NOR
SHALL ANY PROVISION IN THIS AGREEMENT ADVERSELY AFFECT YOUR RIGHT TO ENGAGE IN
SUCH CONDUCT.  NEVERTHELESS, PURSUANT TO THIS AGREEMENT, YOU WAIVE THE RIGHT TO
OBTAIN OR ASSIGN ANY MONETARY RELIEF OR OTHER RECOVERY AS A RESULT OF OR WITH
REGARD TO THE MATTERS ALLEGED IN ANY SUCH CHARGE OR COMPLAINT OR TO COLLECT ANY
MONIES OR COMPENSATION AS A RESULT OF FILING OR PARTICIPATING IN SUCH A CHARGE
OR COMPLAINT.  YOU FURTHER AGREE NEVER TO ACCEPT OR ASSIGN ANY DAMAGES, REMEDIES
OR OTHER RELIEF (ANY RIGHT TO WHICH YOU HEREBY WAIVE) WITH RESPECT TO ANY CLAIM
THAT HAS BEEN RELEASED HEREIN OR ANY EVENT OCCURRING AS OF THE DATE OF THIS
AGREEMENT.


6.     YOU HEREBY WAIVE ANY AND ALL RIGHT TO REINSTATEMENT OR RE-EMPLOYMENT TO
ANY POSITION OF EMPLOYMENT WITH INFOSONICS OR ANY AFFILIATE THEREOF.


7.     OTHER THAN AS MAY BE REQUIRED PURSUANT TO PARAGRAPH 5, YOU AGREE THAT YOU
WILL NOT, DIRECTLY OR INDIRECTLY, MAKE ANY ADVERSE OR DISPARAGING ORAL OR
WRITTEN STATEMENTS REGARDING INFOSONICS OR ITS SUBSIDIARIES, PARENT AND
AFFILIATES, OR THE RESPECTIVE SUCCESSORS, ASSIGNS, AGENTS, SHAREHOLDERS,
OFFICERS, DIRECTORS OR CURRENT OR FORMER EMPLOYEES OF ANY OF THEM, WHETHER TO
ANY CUSTOMER OR PROSPECTIVE CUSTOMER OF THE COMPANY, THE PRESS OR ANY OTHER
MEDIA, ANY OTHER BUSINESS ENTITY OR THIRD PARTY, OR ANY CURRENT OR FORMER
EMPLOYEE OF THE COMPANY AND THAT YOU WILL DO NOTHING TO


 

2

--------------------------------------------------------------------------------



 


IMPAIR THE COMPANY’S REPUTATION OR GOOD WILL AMONG ITS CUSTOMERS, POTENTIAL
CUSTOMERS, VENDORS, SUPPLIERS, OR OTHERS IN THE INDUSTRY.


8.     YOU AGREE THAT YOU WILL PROMPTLY RETURN TO INFOSONICS ANY AND ALL
CONFIDENTIAL INFORMATION AND ALL OTHER MATERIALS, EQUIPMENT, PROPERTY OR
DOCUMENTS BELONGING TO THE COMPANY THAT MAY BE IN YOUR POSSESSION OR CONTROL.


9.     YOU PROMISE NOT TO DISCLOSE, EITHER DIRECTLY OR INDIRECTLY, IN ANY MANNER
WHATSOEVER, ANY INFORMATION REGARDING THE EXISTENCE OR TERMS OF THIS AGREEMENT
TO ANY PERSONS OR ENTITIES OTHER THAN YOUR ATTORNEY, YOUR IMMEDIATE FAMILY, YOUR
ACCOUNTANT OR ANY GOVERNMENTAL TAXING AUTHORITY.


10.   YOU ACKNOWLEDGE AND AGREE THAT (A) YOU WERE GIVEN SUFFICIENT TIME TO
CONSIDER THIS AGREEMENT BEFORE SIGNING IT AND THAT YOU TOOK ADVANTAGE OF THAT
TIME, (B) YOU CAREFULLY READ THE AGREEMENT, (C) YOU FULLY UNDERSTAND IT, (D) YOU
ARE ENTERING THE AGREEMENT VOLUNTARILY, (E) YOU ARE RECEIVING VALUABLE
CONSIDERATION IN EXCHANGE FOR YOUR EXECUTION OF THE AGREEMENT THAT YOU WOULD NOT
OTHERWISE BE ENTITLED TO RECEIVE, AND (F) YOU HAVE HAD THE OPPORTUNITY TO
DISCUSS THIS AGREEMENT WITH YOUR ATTORNEY IF YOU DESIRED TO DO SO.


11.   THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT BETWEEN INFOSONICS AND YOU
AND MAY NOT BE MODIFIED, ALTERED OR TERMINATED EXCEPT UPON THE EXPRESS PRIOR
WRITTEN CONSENT OF YOU AND THE COMPANY.


12.   THE WAIVER BY ANY PARTY OF A BREACH OF ANY PROVISION HEREIN SHALL NOT
OPERATE OR BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH BY ANY PARTY.


13.   THIS AGREEMENT SHALL BE DEEMED EXECUTED AND DELIVERED WITHIN THE STATE OF
TEXAS AND IS MADE IN CONTEMPLATION OF ITS INTERPRETATION AND EFFECT BEING
CONSTRUED IN ACCORDANCE WITH THE LAWS OF SAID STATE APPLICABLE TO CONTRACTS
FULLY EXECUTED, DELIVERED AND PERFORMED IN SAID STATE, AND IT IS EXPRESSLY
AGREED THAT IT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS WITHOUT GIVING EFFECT TO THE PRINCIPLES OF THE CONFLICTS OF LAWS.  ALL
LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE BROUGHT EXCLUSIVELY IN THE FEDERAL OR
STATE COURTS OF DALLAS, TEXAS AND THE PARTIES CONSENT TO PERSONAL JURISDICTION
THEREIN.


14.   THE RULE OF LAW THAT AMBIGUITIES IN AGREEMENTS ARE TO BE CONSTRUED AGAINST
THE DRAFTER SHALL NOT BE APPLIED TO THIS AGREEMENT.

 

 

 

Please read this letter with care, make certain that you understand the meaning
of each of the terms contained herein, and take time to consider your decision
before you sign.  THIS AGREEMENT CONTAINS A RELEASE OF ALL CLAIMS. As stated
above, we recommend that you should consult with an attorney of your choice.

 

3

--------------------------------------------------------------------------------


 

If the terms of the agreement are satisfactory to you, please countersign the
enclosed copy of this letter, have your signature notarized, and return it to me
by [7 days from , whereupon this letter and such copy will constitute a binding
agreement on the basis set forth above.

 

 

Sincerely yours,

 

 

infosonics

 

 

 

 

 

 

 

 

By:

Jeff Klausner

 

 

 

 

 

 

Signature:

/s/ Jeff Klausner

 

 

 

 

 

 

Title:

Chief Financial Officer

 

 

4

--------------------------------------------------------------------------------


 

I acknowledge and agree that I have read the foregoing Agreement, have had the
opportunity to consult with counsel, and that I understand the meaning of each
of the terms contained herein, and that I have freely and voluntarily entered
into it.  I agree that no fact, evidence, event or transaction currently unknown
to me but which may hereafter become known to me, shall affect in any manner the
final and unconditional nature of the release stated above.

 

 

/s/ Timmy Monico

 

 

Signature

 

 

 

STATE OF                        

)

 

)  ss.:

COUNTY OF                        

)

 

I,                               , a Notary Public, do hereby certify that
                            , personally known to me to be the same person whose
name is subscribed in the foregoing instrument, appeared before me this day in
person and acknowledged that she signed and delivered the said instrument as her
free and voluntary act for the uses and purposes therein set forth.

 

Given under my hand and official Seal this        day of
                            .

 

 

 

 

 

 

 

Notary Public

 

 

5

--------------------------------------------------------------------------------